Citation Nr: 1610041	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to a compensable initial disability rating for service-connected residual scars of the right knee, status post surgery.

3.  Entitlement to a compensable initial disability rating for service-connected left foot plantar fasciitis with left heel spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2004 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

In his January 2013 substantive appeal (VA Form 9), the Veteran challenged the adequacy of the June 2010 and August 2010 VA contract examinations which formed the basis for his ratings for service-connected scars and left foot disabilities.  The Veteran stated that he was prescribed Tramadol for pain and Naproxen for swelling, and his use of these medications at the time of his respective VA examinations may have affected the medical findings.  The Veteran stated that he continued to have pain in his service-connected post-surgery scar and his left heel.

The Veteran also maintained that his headache condition was related to an in-service motor vehicle accident he sustained on June 25, 2010.  In his March 2011 Notice of Disagreement, the Veteran stated he was told his headaches may be related to an injury to his neck due to whiplash from the accident.  He stated he was scheduled for two chiropractic appointments prior to his discharge from active duty service.  A review of the Veteran's available service treatment records does not appear to have any records related to this motor vehicle accident or any treatment more recent than October 2009.  However, the report of an August 2010 VA examination included the Veteran's reported history of an in-service accident.  A review of the Veteran's claims file does not make clear whether any records related to the accident or follow up treatment are available.  The claims file also does not include any military personnel records such as the Veteran's DD-214.  Further, it is not clear based on a review of the claims file whether the Veteran has received any VA treatment since his discharge from active duty service.  

On remand, any outstanding service treatment and military personnel records should be obtained and associated with the Veteran's claims file, as well as any post-service VA treatment records.  After this development is completed, the Veteran should be scheduled for VA examinations to assess the current severity of his service-connected left foot and scar disabilities.  He should also be scheduled for a VA examination to determine the etiology of any diagnosed headache condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers who treated the Veteran for complaints related to headaches, right knee scars or left foot since service.  After securing the necessary release, obtain these records.

2.  Request the Veteran's complete service personnel records and service medical records from the National Personnel Records Center (NPRC) and any other appropriate records depositories, to include any medical records related to an in-service June 25, 2010 motor vehicle accident.  

All records obtained must be associated with the claims file.  If, after exhausting all appropriate efforts to obtain those records, it is determined that further efforts would be futile, issue a formal finding documenting the unavailability of the records and notify the Veteran that the records were not obtained and that he can submit any service records in his possession.

3.  Following completion of the above development, schedule the Veteran for an appropriate VA scars examination to determine the current severity of his service-connected residual scars of the right knee, status post surgery.  The entire claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should perform any necessary tests or studies.  The examiner is asked to fully describe the current severity of the Veteran's scar disability, including all objective manifestations.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  Following completion of the above development, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left foot plantar fasciitis with left heel spur.  The entire claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should perform any necessary tests or studies.   The examiner is asked to fully describe the current severity of the Veteran's left foot disability, including all objective manifestations.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed headache condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's claim of recurrent headaches.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed headache disorder had its onset in or is etiologically related to the Veteran's active duty service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




